The following order was entered by the court:
“ This day came again the parties by counsel, and the court having maturely considered the petition of the plaintiff, the demurrer and answer of the defendant, and arguments of counsel, is of opinion that, under sec. 666 of the Code, as amended by Acts of 1897-8, p. 343, the applicant to purchase has no right to a deed until the survey and report therein required had been made, unless the Corporation Court has decided that such survey is unnecessary, and doth therefore refuse the mandamus prayed for. It is therefore considered by the court that the petition of the plaintiff be dismissed, and that the defendant recover against the plaintiff his costs herein expended.
Mandamus refused..